Citation Nr: 0801200	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-21 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether a substantive appeal was timely filed with respect to 
a February 2003 denial of entitlement to a separate 
compensable evaluation for tinnitus of each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel






INTRODUCTION

The veteran served on active duty for training from December 
1970 to June 1971 with the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The veteran filed a claim for entitlement to a separate 
compensable evaluation for tinnitus of each ear in January 
2003.

2.  The RO denied the veteran's claim by a decision dated in 
February 2003, which was sent to the veteran on February 10, 
2003.

3.  The veteran filed a notice of disagreement on November 
29, 2003.

4.  A statement of the case was issued on January 30, 2004, 
and the veteran was notified of his appellate rights, 
specifically that he had 60 days from the date of the 
statement of the case or the remainder of the one-year period 
that began with the date he was notified of the RO's denial, 
whichever was longer.

5.  The veteran filed a VA Form 9 (Appeal to Board of 
Veterans' Appeals), which was received by the RO on May 14, 
2004, more than 60 days after the issuance of the statement 
of the case.


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal with 
respect to the February 2003 denial of entitlement to a 
separate compensable evaluation for tinnitus of each ear.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).  A 
substantive appeal consists of a properly completed VA Form 9 
or other correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2007).

A veteran may request an extension of the 60-day period for 
filing a substantive appeal for good cause.  The request for 
such an extension should be in writing and must be made prior 
to the expiration of the time limit for filing the 
substantive appeal.  38 C.F.R. §§ 20.202, 20.303 (2007).  

In this case, the RO denied the veteran entitlement to a 
separate compensable evaluation for tinnitus of each ear in a 
rating decision dated in February 2003.  The veteran was 
notified of the decision on February 10, 2003.  In November 
2003, he filed a notice of disagreement.  A statement of the 
case was issued on January 30, 2004, and the veteran was 
notified of the need to file a substantive appeal.

Specifically, the veteran was told in the January 30, 2004, 
correspondence accompanying the statement of the case that he 
had 60 days from the date of the statement of the case or the 
remainder of the one-year period from the date he was 
notified of the determination being appealed to file his 
substantive appeal, whichever was longer.  As the 60-day 
period following the date of the statement of the case was 
longer, the veteran thus had until March 30, 2004, to file an 
appeal.

On May 14, 2004, the RO recorded receipt of the veteran's VA 
Form 9, which was signed and dated by the veteran on April 
23, 2004.  In a letter dated June 14, 2004, the RO informed 
the veteran that his substantive appeal was not timely filed 
and that the record on his appeal was closed.

In April 2005, the veteran submitted a notice of disagreement 
as to the issue of the timeliness of the appeal.  In a 
December 2007 informal hearing presentation, the veteran's 
representative appears to contend that the veteran was 
unaware that he had only 60 days from the date of the 
statement of the case (the longer of the two time periods for 
his appeal, as provided for in 38 C.F.R. § 20.302(b)) due to 
a case pending at the United States Court of Veterans Appeals 
during the pendency of the veteran's appeal.  The Board 
acknowledges that the case, Smith v. Nicholson, 19 Vet. App. 
63 (2005) (rev'd, Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006)), is relevant to the merits of the veteran's 
underlying claim for entitlement to a separate compensable 
evaluation for tinnitus of each ear.  The Board further 
acknowledges that by way of Chairman's Memorandum No. 01-05-
08 (April 28, 2005), the Chairman of the Board, as directed 
by the Secretary, imposed a temporary stay on the 
adjudication of (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
persistent for purposes of 38 C.F.R. § 4.87, Diagnostic Code 
6260.  However, that stay went into effect on April 28, 2005, 
more than a year after the expiration of the veteran's 
appellate period here, and is thus irrelevant to the question 
whether the veteran's substantive appeal was timely. 

The Board also notes that, although the veteran's 
representative identified the veteran's underlying claim of 
entitlement to a separate compensable evaluation for tinnitus 
of each ear as at issue in the appeal currently before the 
Board, that assessment is not correct.  After the underlying 
claim was closed due to the untimeliness of the May 2004 
substantive appeal, the RO treated the veteran's June 2005 VA 
Form 9 as a new claim for entitlement to a separate 
compensable evaluation for tinnitus of each ear.  As the 
veteran never filed a notice of disagreement or perfected an 
appeal following the RO's July 2005 rating decision again 
denying entitlement to a separate compensable evaluation for 
tinnitus of each ear, that issue is not now before the Board.

The Board further finds that the veteran was given proper 
notification of the unfavorable rating decision and the laws 
and regulations in the January 30, 2004, statement of the 
case.  Specifically, the mailing of the statement of the case 
falls under the "presumption of regularity" for business 
documents.  That is, absent clear and convincing evidence to 
the contrary, the official acts of public officials are 
presumed to have discharged their duty.  Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  As this presumption of regularity is 
overcome only by "clear evidence to the contrary," and no 
such evidence is shown in this case, the date of mailing of 
the statement of the case will be presumed to be the same as 
the date of the cover letter on the statement of the case-
January 30, 2004.  See 38 C.F.R. § 20.302.

It is clear from the record that the veteran did not file a 
substantive appeal within the 60 days from the date the RO 
mailed the statement of the case or within the remaining one 
year period from the date of the mailing of the notification 
of the rating decision; nor did he request an extension of 
time in order to do so.  The Board further finds that, as 
discussed above, the veteran's case was unaffected by the 
stay pursuant to Smith enacted by the Chairman of the Board 
on April 28, 2005. 

The law is clear that a substantive appeal must be filed with 
the agency of jurisdiction within the appropriate time frame.  
The Board is bound by the laws and regulations governing the 
appellate process.  See 38 U.S.C.A. § 7104 (West 2002 and 
Supp. 2005).  In this case, there is no evidence that the 
substantive appeal was received by the originating agency 
prior to its receipt at the RO on May 14, 2004.  
Additionally, there is no indication that any evidence was 
submitted after the January 30, 2004, statement of the case 
that required issuance of a supplemental statement of the 
case.

In addition, the RO notified the veteran in June 2004 that 
the appeal was untimely, effectively closing the case, and 
informed him of his rights to appeal that determination.  The 
evidence does not show that the RO performed any action that 
could be construed as continuing the appeal.  See Gonzalez- 
Morales v. Principi, 16 Vet. App. 556 (2002).

Because the veteran did not file a timely substantive appeal 
with respect to the claim for entitlement to a separate 
compensable evaluation for tinnitus of each ear, which was 
denied by rating decision dated in February 2003, the 
veteran's claim with respect to timeliness of appeal is 
denied.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).


ORDER

A substantive appeal with respect to a February 2003 denial 
of entitlement to a separate compensable evaluation for 
tinnitus of each ear was not timely filed; the appeal is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


